IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,734-01


                         EX PARTE RICKY HERNANDEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 07-6-23,223-D IN THE 377TH DISTRICT COURT
                             FROM VICTORIA COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated sexual assault and sentenced to life imprisonment.

        Applicant contends that he was deprived his right to file an appeal. The trial court has signed

findings of fact stating that Applicant was deprived of his right to appeal and recommends Applicant

be allowed to proceed with an out-of-time appeal.

        The trial court has recommended that Applicant be granted relief. We find, therefore, that
                                                                                                      2

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction

in Cause No. 07-6-23,223-D from the 377th District Court of Victoria County. Applicant is ordered

returned to that time at which he may give a written notice of appeal so that he may then, with the

aid of counsel, obtain a meaningful appeal.

          Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 18, 2015
Do not publish